Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pat. 6064345 to Ohnishi et al (Ohnishi).
Referring to Figures 1 & 13, 5:54-65 (“column:lines”) and 8:21-31, as recited in claim 1, Ohnishi discloses a “wavetrap [10] comprising... a defroster wire having a wire end... for connection to a vehicle defroster circuit [4]; an inductor [8]... having a coil... first end... coupled to the wire end of the defroster wire; and a ground terminal... connected to a ground circuit” (see Fig. 13, el’t 9 connected to ground).
Ohnishi does not digress into details of the wavetrap housing, i.e., a protective enclosure and its circuit board (“baseplate”), a wire joiner (“channel”), and its “inductor,” “terminal” and “capacitor pocket[s]” because they are required by the disclosed circuit components, and therefore inherent. For example, the wavetrap 10 shown in Ohnishi Fig. 13 includes a capacitor 9 connected directly to ground. The capacitor must be mounted to a substrate with terminal connectors, one connector of which is connected directly to ground, necessitating a receiving space (“pocket”) for the 
And since the wavetrap circuit elements of Ohnishi require protection and component connection means, it would have been obvious to use the recited wire connector (“channel”), a housing with “pockets” (i.e., locations) for the components and terminals.
As recited in claim 2, Ohnishi discloses connection of “the first end of the inductor... to the wire end of the defroster wire” (the connection point at the inductor 8 right end in Fig. 13, where it is joined to the “wire end” extending from the defroster bus 3a in Fig. 1). 

Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JPS58-116802A to Tomoma et al (Tomoma).
Referring to Figure 1(a), the abstract, and pages 2-3, as recited in claim 1, Tomoma discloses a “wavetrap comprising... a defroster wire [10] having a wire end... for connection to a vehicle defroster circuit [2]; an inductor [8]... having a coil... first end... coupled to the wire end of the defroster wire [10]; and a ground terminal... connected to a ground circuit [7].”
Tomoma also does not discuss the wavetrap housing, i.e., a protective enclosure and its circuit board (“base plate”), a wire joiner (“channel”), and its “inductor,” “terminal” and “capacitor pocket[s]” because they are required by the disclosed circuit components, and therefore inherent. For example, the wavetrap shown in Tomoma Fig. 
The wavetrap circuit elements of Ohnishi also require protection and component connection means. Hence it would have been obvious to use the recited wire connector (“channel”), and a housing with “pockets” (i.e., locations) for the components and their connector terminals.
As recited in claim 2, Tomoma discloses connection of “the first end of the inductor... to the wire end of the defroster wire” (the connection point at the inductor 8 right end in Fig. 1(a), where it is joined to the “wire end” extending from the defroster bus 2B). 
As recited in claim 3, Tomoma shows “the second end of the inductor [8]...  terminated to the ground circuit [7].”
As in claim 5, the “ground terminal” of Tomoma is necessarily grounded, and therefore “by a ground wire extending from the housing.”
 
Claim Rejections - 35 USC § 103
Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi.
Regarding claim 4, the use of a screw to connect the ground terminal to the ground circuit would have been determined strictly and routinely by the anticipated 
Regarding claim 6, as a housing affords conventional wiretrap protective means (see above), a housing cover, to enclose components mounted on the base, is likewise conventional, with obvious protective value.
While Ohnishi makes no mention of a mounting clip on the bottom of the base, as recited in claim 7, this does not patentably distinguish the claim from the prior art. Since clips have diverse applications for securing vehicle components to supporting structures, a clip to secure the wavetrap to the vehicle support structure would have been obvious

Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoma.
Again, the use of a screw to connect the ground terminal to the ground circuit, as recited in claim 4, would have been routinely determined by anticipation of a need to detach the wavetrap from the support structure and/or assembly logistics, and would therefore have been obvious.
Regarding claim 6, as a housing affords conventional wiretrap protective means (as above), a housing cover, to enclose components mounted on the base, is conventional, for electronics protection.
While neither does Tomoma mention a mounting clip on the bottom of the base, as in claim 7, this does not patentably distinguish the claim from the prior art. Since clips have diverse applications for securing vehicle components to supporting .
Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/1/22